EXHIBIT 10.1

                

                

 

DARLING INTERNATIONAL INC. COMPENSATION COMMITTEE

LONG-TERM INCENTIVE PROGRAM POLICY STATEMENT

 

This policy is a statement of the plan for implementation of the Long-Term
Incentive Program (“Program”) for non-employee directors and employees of
Darling International Inc. (the “Company”), pursuant to the Company’s Omnibus
Incentive Plan approved by its stockholders in May, 2005.

 

Program Objectives

 

•      Provide incentives to Darling executives to accomplish the Company’s
long-term financial goals.

•      Align the interests of Company executives with the interests of
stockholders.

•      Provide performance-based equity compensation for the Company’s top
executives, other senior management and non-employee directors by drawing a
strong connection between Darling performance and awards.

•      Target a competitive range of annual long-term incentive opportunities
for the Company’s top five executives, where actual awards are tied directly to
Company business performance and creation and enhancement of stockholder value.

•      Encourage executive retention and equity ownership by offering fair
compensation enhancement opportunities over time.

 

 

Eligibility and Participation

 

•      The initial focus of the Program will be to provide performance-based
compensation for the top five executives of the Company, that is, the Chief
Executive Officer and the Executive Vice Presidents of Finance and
Administration, Sales and Services, Operations, and Commodities (“Named
Executive Officers”).

•      Other executives and employees of the Company will be identified for
participation by the Darling Compensation Committee, based on recommendations
submitted by the Chief Executive Officer.

•      Non-Employee Directors of the Company will receive formula-based equity
compensation as more fully described below.

 



 


--------------------------------------------------------------------------------



 

Structure and Implementation

 

The Darling Compensation Committee will initially use two vehicles to implement
the Program for the top five executives of the Company.

 

•      Until revised or amended by the Darling Compensation Committee, the basic
plan for the Named Executive Officers will consist of annual grants of premium
stock options (as more fully described below, “Premium Stock Options”), with the
size of the grant scaled by prior year Company EBITDA growth percentage. This
vehicle is designed to encourage Company and individual performance and earnings
growth.

 

•      Premium Stock Options. The Darling Compensation Committee will determine
the precise number of Premium Stock Options to be granted to each executive
identified above. Premium Stock Option grants for the top five senior executives
will be made as follows:

•      The exercise price will be the fair market value on the date of the
grant, plus ten percent.

 

•      Premium Stock Options will vest over three years, 1/3 on each anniversary
of the grant date in equal increments.

 

•      The number of options granted will be determined by application of a
formula designed to maintain the total annual compensation, that is the
combination of cash and long-term incentives, of the Named Executive Officers
near a 50th percentile target of total compensation for similarly situated
executives. These options will only be granted if the Company achieves an EBITDA
target determined by the Board of Directors for this purpose not later than the
end of the first quarter of the applicable fiscal year.

 

•      Individual awards may vary according to individual contribution and
potential contribution. The 50th percentile compensation target may be exceeded
for a year in which performance significantly exceeds goals.

 

 

 

•      The other vehicle will provide periodic restricted stock grants with
accelerated vesting contingent upon stock value increase (“Performance Based
Restricted Stock”). Grants of Performance Based Restricted Stock will generally
be considered every three years, beginning in fiscal 2004. This vehicle is
designed to encourage retention and enhance long-term executive and Company
performance.

 

 

 


--------------------------------------------------------------------------------



 

 

•      Performance Based Restricted Stock. The Darling Compensation Committee
will determine the number of shares of Performance Based Restricted Stock to be
granted in each instance. Whole share grants of Performance Based Restricted
Stock will not have an exercise price and will vest based on one of two possible
scenarios, as follows:

•      Time and Service to the Company. Performance Based Restricted Stock will
vest after the executive completes six years of continued employment with the
Company after the grant date. This serves as an important retention incentive.

•      Performance. Vesting of Performance Based Restricted Stock Grants will
accelerate if certain stock price increases are achieved and maintained for a
period determined by the Darling Compensation Committee.

•      Award sizes will be determined based upon a competitive compensation
analysis and target compensation. Grants will be made only under certain
conditions of EBITDA growth, as determined by the Darling Compensation
Committee.

 

Non Employee Director Grants.

 

•      Non-Employee Directors will automatically be granted options for 4,000
shares of the Company’s common stock on the date of their initial election to
the Board of Directors by the stockholders. The exercise price will be the fair
market value on the date of the grant. Such grants will vest in 25% increments
on the sixth month anniversary and on each of the first, second and third annual
anniversaries of the date of the grant.

•      Each Non-Employee Director will automatically be granted options for
4,000 shares of the Company’s common stock on the date the Company’s independent
auditors sign their consent for the filing of the Company’s Annual Report on
Form 10-K each year, if the Company achieves 90% of the targeted EBITDA for the
most recently completed fiscal year which is the subject of the annual report.
The exercise price will be the fair market value on the date of grant. These
grants will also vest in 25% increments on the sixth month anniversary and on
each of the first, second and third annual anniversaries of the date of the
grant. Target EBITDA will be established by the Board of Directors not later
than the end of the first fiscal quarter of the applicable year.

 

Additional Awards.

 

The Compensation Committee will periodically evaluate the advisability of grants
of Long-Term Incentives to the executives and employees of the Company. The
Committee will make such awards as it determines are appropriate, advisable, and
in the best interests of the Company, all in accordance with the Omnibus
Incentive Plan approved by the Company’s stockholders on May 11, 2005.

 

 

 